DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Kamiyama (US9399372).
With respect to claim 1 Kamiyama discloses (see figures 1, 6, 7a and 7b) a vehicle wheel, comprising:
A rim including a well portion with an outer circumferential surface, the well portion having a recessed portion formed on the outer circumferential surface;
A sub air chamber (see fig 2) serving as a Helmholtz resonator (column 1); and
A joining member including a joining portion disposed on the recessed portion (that is to say the flanges which are shown to be dispose in the recessed portion so as to engage therewith),
Wherein the sub-air chamber member is attached to the outer circumferential surface of the well portion via the joining portion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US9399372).
With respect to claim 2 Kmioyama discloses wherein the sub-air chamber member comprises:
A bottom plate disposed on the outer circumferential surface of the well portion (see figures 1 and 6);
An upper plate that together with the bottom plate forms a sub-air chamber between the upper plate and the bottom plate; and a bridge (see figures 6 and 7a and 7b) having a  cylindrical shape and connecting between the bottom plate and the upper plate.
Kamiyama does not expressly disclose the shape of the bridge as being a circular cylindrical shape. Such a shape would have been obvious to select as circles are known for having excellent strength characteristics as they have no locations of stress concentration. 
As it regards the joining member extending in the bridge, it would have been obvious to extend the joining member in the bridge so as to provide additional strength to the joining member. 
With respect to claim 3 Kamiyama discloses the joining portion formed of cured resin (see column 1 the whole of the subchamber elements are cured resin) but does not expressly disclose it be molded in the recessed portion. It would have been an obvious matter to mold the resin in any location including in situ as is interested from the claim language so as to allow for the resin to most closely match the recessed portion.
3. Claim  4 is rejected  under 35 U.S.C. 103 as being unpatentable over Kamiyama (US9399372) in view of Yu (US77775095)
With respect to claim 4 Kamiyama disclsoes the invention as claimed except expressly the use of a threaded member and threaded hole. Such threaded memebrs are well known fasteners and are known for the securing of elements within vehicle wheels and rims by at least the teachings of Yu (see figure 1).
It would have been obvious to use a threaded member as this would allow for ease in the repair of the device as such threaded members are known to be removable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamiyama (US11230142) discloses a vehicle wheel with silencing member held in by a fastener; Kamiyama (US202000099005) discloses a wheel silencer held in by threaded member; and Re Fiorentin (US20070261774) discloses a vehicle wheel with members attached together by threaded fasteners.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837